In an action to recover damages for medical malpractice, the defendant Choong Kim appeals from an order of the Supreme Court, Queens County (Kitzes, J.), dated March 5, 2002, which denied his motion for summary judgment dismissing the complaint insofar as asserted against him without prejudice to renewal upon completion of discovery.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the appellant’s motion for summary judgment without prejudice to renewal (see Swezey v Montague Rehab & Pain Mgt., 304 AD2d 746 [decided herewith]). Altman, J.P., Goldstein, Luciano and Rivera, JJ., concur.